DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation “each groove is disposed through both the capacitor electrode plate and the shielding electrode plate” (claim 8, lines 1-2) 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Said subject matter is “each groove is disposed through both the capacitor electrode plate and the shielding electrode plate” (lines 1-2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0252793) in view of Cho et al. (US 8045104).
Cheng et al. disclose (at least in Figs. 6-7):

    PNG
    media_image1.png
    669
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    600
    media_image2.png
    Greyscale

Claim 1:	An array substrate, comprising: 
a pixel electrode 400, including a frame (a portion of 400 that surrounding a pixel area) and a branch (a portion of 400 between slits 401) connected to the frame, the frame surrounding the branch
a first common electrode 700 insulated from the pixel electrode (by elements 801 and 802) including a side plate (a portion of 700 along with data lines 300) disposed opposite to the frame, the side plate including a shielding electrode plate (a portion of 700 along with data lines 300 and along with portions of 400 that surrounding the pixel area), wherein the shielding electrode plate surrounds an orthographic projection of the frame, and a groove (the outer most slits 701) is provided on a side of the side plate facing the branch
	Cheng et al. do not explicitly disclose wherein the groove is recessed from a side of the side plate facing the branch toward the shielding electrode plate in a plane of the side plate.
	Cho et al. disclose an in-plane switching mode liquid crystal display is able to obtain a wider viewing angle by deforming side surfaces of the common electrode 131 and the pixel electrode 151 in a bent form (Fig. 1; col. 1, lines 35-45). In other words, when having the common electrode bent (towards the left, as seen in Fig. 1), a groove (i.e. a slit between common electrode branches) would be recessed (towards the left). 

    PNG
    media_image3.png
    575
    467
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device with the teaching of Cho et al. to have the groove recessed from a side of the side plate facing the branch toward the shielding electrode plate in a plane of the side plate.
	Doing so would be able to obtain a wider viewing angle in the display.
Claim 2:
wherein the groove is opposite to an orthographic projection of the branch (Fig. 6)
Claim 3:
wherein one groove is opposite to the orthographic projection of one branch (Fig. 6)
Claim 4:
wherein one groove is opposite to orthographic projections of a plurality of branches (Fig. 6)
Claim 5:
wherein a plurality of the grooves are opposite to the orthographic projection of one branch (Fig. 6)
Claim 6:
wherein the side plate further includes a capacitor electrode plate, the capacitor electrode plate and the shielding electrode plate being connected to each other, the capacitor electrode plate being located at the side of the side plate facing the branch, and the shielding electrode plate being located at a side of the side plate away from the branch, and the capacitor electrode plate forming a storage capacitor with the frame (Fig. 6)
Claim 7:
wherein the groove is formed on the capacitor electrode plate (Fig. 6)
Claim 9:
wherein one groove is disposed opposite to an orthographic projection of one branch (Fig. 6)
Claim 10:
wherein an area of a notch of the groove is larger than an area of a surface of the branch facing a side of the groove (Fig. 6)
Claim 11:
wherein a cross-sectional shape of a cross section of the groove (slits 701) in a direction perpendicular to a thickness of the side plate is a polygon (Fig. 6)
Claims 12-13:
wherein the polygon is a quadrangle; and wherein the quadrangle is a rectangle
Claim 14:
	Cheng et al., in view of Cho et al., do not explicitly disclose wherein the polygon is a triangle, a pentagon or a hexagon.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polygon (the polygon of a groove/slit) as a triangle, a pentagon or a hexagon since it would still be able to improve viewing angle in a display. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0252793) in view of Cho et al. (US 8045104), and further in view of Hao (US 2016/0282680).
Claims 15-16:
	Cheng et al., in view of Cho et al., do not explicitly disclose wherein the pixel electrode further includes a trunk, wherein the trunk includes a first trunk and a second trunk, the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size, connected at both sides to the branch, and the 
	 Hao discloses (Figs. 6-7) wherein a pixel electrode includes a trunk 21, wherein the trunk includes a first trunk (horizontal portion of 21) and a second trunk (vertical portion of 21), the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size, connected at both sides to the branch 22, and the trunk dividing an internal region of the pixel electrode into a plurality of domains, the length directions of the branches in adjacent domains being different, and grooves 4 (slits 4 of a common electrode 14) being disposed corresponding to the domains.

    PNG
    media_image4.png
    373
    156
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    410
    194
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device, in view of Cho et al., with the teaching of Hao to have wherein the pixel electrode further included a trunk, wherein the trunk includes a first trunk and a second trunk, the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size,  connected at both sides to the branch, and the trunk dividing an internal region of the pixel electrode into a plurality of domains, the length directions of the branches in adjacent domains being different, and the grooves being disposed on the side plates corresponding to the domains. 
	Doing so would have the liquid crystal efficiency of pixels enhanced and an applicable range of ultra-high-resolution, small-sized panels of VA mode may be extended (Hao, Abstract).
Claims 17-18:
	Cheng et al., in view of Cho et al. and Hao, do not explicitly disclose wherein the array substrate further comprises a central plate, the first trunk forming a storage capacitor with the central plate; and wherein the central plate connects opposite sides of the side plate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the array substrate further comprised a central plate, the first trunk forming a storage capacitor with the central plate; and wherein the central plate connects opposite sides of the side plate since doing so would have obtained extra storage capacitance. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 19:	Cheng et al. disclose (Figs. 6-7) an array substrate, comprising: 
a pixel electrode 400, including a frame (a portion of 400 that surrounding a pixel area) and a branch (a portion of 400 between slits 401) connected to the frame, the frame surrounding the branch
a first common electrode 700 insulated from the pixel electrode (by elements 801 and 802) including a side plate (a portion of 700 along with data lines 300) disposed opposite to the frame, the side plate including a shielding electrode plate (a portion of 700 along with data lines 300 and along with portions of 400 that surrounding the pixel area), and a capacitor electrode plate; wherein the shielding electrode plate surrounds an orthographic projection of the frame, the capacitor electrode plate forms a storage capacitor with the frame, and a groove (the outer most slits 701) is provided on a side of the side plate facing the branch

	Cho et al. disclose an in-plane switching mode liquid crystal display is able to obtain a wider viewing angle by deforming side surfaces of the common electrode 131 and the pixel electrode 151 in a bent form (Fig. 1; col. 1, lines 35-45). In other words, when having the common electrode bent (towards the left, as seen in Fig. 1), a groove (i.e. a slit between common electrode branches) would be recessed (towards the left). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device with the teaching of Cho et al. to have the groove recessed from a side of the side plate facing the branch toward the shielding electrode plate in a plane of the side plate.
	Doing so would be able to obtain a wider viewing angle in the display.
	Cheng et al. further do not explicitly disclose wherein the pixel electrode further includes a trunk, wherein the trunk includes a first trunk and a second trunk, the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size, the branch is distributed in each of the domains and connects the trunk to the frame, and the length directions of the branches in adjacent domains being different.
	 Hao discloses (Fig. 6) wherein the pixel electrode further includes a trunk 21, wherein the trunk includes a first trunk (horizontal portion of 21) and a second trunk (vertical portion of 21), the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size, the branch is distributed in .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device with the teaching of Hao to have wherein the pixel electrode further includes a trunk, wherein the trunk includes a first trunk and a second trunk, the first trunk intersecting the second trunk and dividing the inner region of the pixel electrode into four domains of equal size, the branch is distributed in each of the domains and connects the trunk to the frame, and the length directions of the branches in adjacent domains being different.
	Doing so would have the liquid crystal efficiency of pixels enhanced and an applicable range of ultra-high-resolution, small-sized panels of VA mode may be extended (Hao, Abstract).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0252793) in view of Cho et al. (US 8045104) and Yamamoto et al. (US 2012/0249941).
Claim 20:	Cheng et al. disclose (Figs. 6-7) a display panel (par. [0002]) comprising an array substrate, wherein the array substrate including:  
a pixel electrode 400, including a frame (a portion of 400 that surrounding a pixel area) and a branch (a portion of 400 between slits 401) connected to the frame, the frame surrounding the branch
a first common electrode 700 insulated from the pixel electrode (by elements 801 and 802) including a side plate (a portion of 700 along with data lines 300) disposed opposite to the frame, the side plate including a shielding electrode plate (a portion 
	Cheng et al. do not explicitly disclose wherein the groove is recessed from a side of the side plate facing the branch toward the shielding electrode plate in a plane of the side plate.
	Cho et al. disclose an in-plane switching mode liquid crystal display is able to obtain a wider viewing angle by deforming side surfaces of the common electrode 131 and the pixel electrode 151 in a bent form (Fig. 1; col. 1, lines 35-45). In other words, when having the common electrode bent (towards the left, as seen in Fig. 1), a groove (i.e. a slit between common electrode branches) would be recessed (towards the left). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device with the teaching of Cho et al. to have the groove recessed from a side of the side plate facing the branch toward the shielding electrode plate in a plane of the side plate.
	Doing so would be able to obtain a wider viewing angle in the display.
	Cheng et al. further do not explicitly disclose the display panel comprising liquid crystal molecules and a color film substrate, wherein the array substrate is disposed opposite to the color film substrate, and the liquid crystal molecules are located between the color film substrate and the array substrate. Cheng et al. furthermore do not explicitly disclose the color film substrate includes a second common electrode, and the second common electrode and the first common electrode have an equal potential.


    PNG
    media_image6.png
    381
    500
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng et al.’s device with the teaching of Yamamoto et al. to have the display panel comprising liquid crystal molecules and a color film substrate, wherein the array substrate is disposed opposite to the color film substrate, and the liquid crystal molecules are located between the color film substrate and the array substrate; and wherein the color film substrate includes a second 
	Doing so would be able to offer a high quality liquid crystal display device (Yamamoto et al., [0106]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 9, 2021